OPINION — AG — FOR ALL OF THE ABOVE REASONS IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE DUTIES ASSIGNED THE DESIGNATED TAX COMMISSION BY HOUSE BILL NO. 844 ARE GERMANE DUTIES AND WITHIN THE RANGE AND SCOPE OF THE DUTIES ALREADY CONFERRED OR WHICH MIGHT BE CONFERRED UPON SUCH COMMISSIONERS; THAT SUCH DUTIES CAN BE NO VALID BASIS FOR INCREASING THE SALARIES OF SUCH COMMISSIONERS; THAT HOUSE BILL NO. 844 VIOLATES ARTICLE XXIII, SECTION 10 OF THE OKLAHOMA CONSTITUTION AND IS THEREFORE UNCONSTITUTIONAL. CITE:  68 O.S. 1965 Supp., 2702 [68-2702], 68 O.S. 1961 9 [68-9] (W. J. MONROE)